TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00529-CV


American Contractors Indemnity Company d/b/a Texas Bonding Company, Appellant


v.


The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 10-376-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	In this restricted appeal from a default judgment for bail bond forfeiture, the parties
have filed a Rule 11 Agreement to dispose of the forfeiture with the trial court.  See Tex. R. Civ.
P. 11.  Appellant American Contractors Indemnity Company d/b/a Texas Bonding Company has
filed an unopposed motion to abate the appeal to permit proceedings in the trial court to effectuate
the parties' agreement.  Accordingly, we grant the motion and abate the appeal.  See Tex. R. App.
P. 42.1(a)(2)(C).  All appellate deadlines will be tolled during the period of abatement.  Absent
further order of this Court, this appeal will be automatically reinstated on March 30, 2011.  The
parties are directed to file either a status report or a motion to dismiss by that date.


					__________________________________________
					Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Abated
Filed:   January 19, 2011